Citation Nr: 0117266	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
December 1987 and from May 1991 to April 1995.



This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating determination 
of the Albuquerque Department of veterans Affairs (VA) 
Regional Office (RO).  

The RO, in pertinent part, determined that the claims of 
entitlement to service connection for bilateral shoulder 
disorders and rhinitis were not well grounded.

In February 1999 the Board granted entitlement to service 
connection for overuse injury of the left shoulder, and 
remanded the claims of entitlement to service connection for 
a right shoulder disorder and rhinitis to the RO for further 
development and adjudicative actions.

In May 1999 the RO implemented the Board's decision by 
issuing a rating decision reflecting as service-connected 
overuse syndrome of the left shoulder with assignment of a 
noncompensable evaluation effective April 2, 1995, and 
granted service connection for impairment of the right 
shoulder with limitation of motion of the right arm with 
assignment of a 20 percent evaluation effective April 2, 
1995.  This decision constitutes a full grant of the benefits 
sought, and these issues are no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).  

The RO also affirmed the denial of entitlement to service 
connection for rhinitis.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent medical evidence of record does not 
show that the veteran currently has rhinitis linked to his 
active service.


CONCLUSION OF LAW

Rhinitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. §§ 3.303, 3.380 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1987 to 
December 1987, and from May 1991 to April 1995.  His record 
of service (DD-214) shows his decorations include a Battle 
"E" Ribbon.

A review of the record demonstrates that in his January 1987 
enlistment report of medical history, the veteran checked the 
"yes" box when asked if he had or if he had ever had hay 
fever.  In the note portion of the report, it was indicated 
that he denied shortness of breath or wheezing.  There were 
no reports or problems of nasal or sinus congestion during 
the remainder of the first period of service.  

At the time of the February 1991 enlistment examination, 
normal findings were reported fore the sinuses.  On the 
enlistment report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had hay fever 
or sinusitis.  On a June 1991 dental health questionnaire 
form, he checked the "no" boxes when asked if he had or if 
he had ever had hay fever or sinusitis.  In January 1992 he 
was seen with complaints of a runny nose and coated tongue.  
Physical examination revealed that the throat was within 
normal limits and that his lungs were clear.  On a July 1992 
dental health questionnaire he again checked the "no" boxes 
when asked if he had or had ever had hay fever or sinusitis.

In September 1992 the veteran was seen with complaints of 
sinus congestion and nasal drainage.  Physical examination 
revealed no nasal discharge and clear lungs.  

At the time of a March 1993 examination the veteran checked 
the "no" boxes when asked if he had lung disease, asthma, 
or shortness of breath.  

At the time of the March 1995 service separation examination, 
normal findings were reported for sinuses, nose, throat, 
mouth, and ears.  On the March 1995 service separation report 
of medical history, the veteran checked the "yes" box when 
asked if he had or if he had ever had sinusitis and the 
"no" box when asked if had or if he had ever had hay fever.  

On an April 1995 report of medical history the veteran again 
checked the  "yes" box when asked if he had or had ever had 
sinusitis and the "no" box when asked if had or if he had 
ever had hay fever.  In the narrative portion, the veteran 
indicated that he had seasonal allergies.  

In July 1995, the veteran was afforded a VA general medical 
examination.  On examination he reported that he had started 
having episodes of nasal congestion in 1988.  He indicated 
that he was subsequently examined by military physicians, and 
they diagnosed allergic rhinitis.  He stated that he was 
treated on an outpatient basis and that he was prescribed 
decongestants and antibiotics as needed.  He reported that 
despite treatment, he had daily episodes of nasal congestion.  
He noted that the medication really did not relieve the 
symptoms.  

Examination of the nose, sinuses, mouth, and throat revealed 
bilateral moderately severe nasal congestion.  A diagnosis of 
chronic allergic rhinitis was rendered at that time.  

In February 1999, the Board remanded this matter for 
additional development to include an ear, nose, and throat 
examination to determine the nature, severity, and etiology 
of any chronic acquired rhinitis, if present.  

In March 1999, the veteran underwent the required 
examination.  On examination he complained of rare nasal 
discharge occurring maybe once or twice per year when the 
pollen season was at its most extreme.  He indicated that he 
had had no problems since moving to Albuquerque, except for 
dryness of his nose.  He had no history of headaches, no 
chronic nasal discharge with purulence, and no facial pain.  
He also indicated that he had no decreased hearing and no 
difficulty swallowing.  
Physical examination, in pertinent part, shows it was the 
examiner's impression that the veteran had no evidence of 
rhinitis at the time of the examination.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

The United States Court of appeals for Veterans claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all of the evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.102 (2000); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 185 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  





The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  

The Board concludes the discussions in the rating decisions, 
the SOC and the SSOCs, informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  There is no 
indication in this case that the appellant's claim for 
benefits is incomplete.  

The RO requested all relevant records identified by the 
appellant, and he was informed in various letters what 
records the RO was requesting, and he was asked to assist in 
obtaining the evidence.  The veteran was afforded several VA 
examinations during the course of this appeal.  Moreover, 
this matter was remanded in February 1999 for further 
development, with said development having been completed.  As 
such, the Board finds that there is more than sufficient 
evidence of record to decide his claim properly.  


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Service Connection

The claim for service connection for rhinitis must be decided 
based upon the question of whether the competent and 
probative evidence establishes that this disorder was 
actually incurred in or aggravated by the veteran's active 
service, despite first being diagnosed post-service.  
Hickson, supra; 38 C.F.R. §§ 3.303, 3.303(b).  That question 
involves both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 199) (and 
cases stated therein).

The veteran's service medical records show he has been 
contradictory repeatedly with respect to reporting a clinical 
history of allergic disorders.  At no time was he ever 
diagnosed with rhinitis during either period of service.  The 
initial diagnosis of rhinitis, more specifically, "chronic 
allergic rhinitis" was initially reported in connection with 
a post service VA examination in July 1995.  

The diagnosis was rendered after the veteran reported a 
history of having been diagnosed with allergic rhinitis 
during the first post-service year following his first period 
of service.  Of course, the Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

However, as the Board noted above, the veteran does have 
official service recognition of combat service in view of his 
decoration reported in his record of service (DD-214).  
Moreover, while the implied contention is that rhinitis 
started in service, even the veteran's subjectively provided 
historical account, as reported on the 1995 VA examination, 
places initial diagnosis of rhinitis after service.  
Nonetheless, the veteran is still required to show evidence 
of a current disability and a link between that current 
disability and service.  See Kessel v. West, 13 Vet. App. 9, 
17-19 (1999) (holding that section 1154(b) does not obviate 
the requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303) (1999).  In the case at hand, the veteran has 
shown neither.

The 1995 VA examination report suggests that the veteran is 
alleging continuity of symptomatology regardless of the 
medication given to him by military physicians who treated 
him during the first post service year following his first 
period of active service.  However, there is no evidence that 
any chronic disease was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a current rhinitis disability, despite the veteran's 
apparent alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

Simply put, the veteran is not shown, by competent medical 
authority, to have rhinitis linked to his service on any 
basis.  See Hickson, supra.

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); See 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The March 1999 VA 
examiner found no evidence of rhinitis.  Thus, service 
connection for rhinitis must be denied.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 484-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has rhinitis related to his service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for rhinitis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for rhinitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

